UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period:	February 29, 2016 Item 1. Schedule of Investments: Putnam Global Dividend Fund The fund's portfolio 2/29/16 (Unaudited) COMMON STOCKS (94.6%) (a) Shares Value Aerospace and defense (2.2%) BAE Systems PLC (United Kingdom) 18,489 $131,306 TransDigm Group, Inc. (NON) 559 119,391 United Technologies Corp. 966 93,335 Airlines (0.7%) Japan Airlines Co., Ltd. (Japan) 3,200 114,295 Automobiles (1.7%) Daimler AG (Registered Shares) (Germany) 1,528 104,866 General Motors Co. 2,900 85,376 Nissan Motor Co., Ltd. (Japan) 8,300 75,020 Banks (5.5%) Bank of Nova Scotia (The) (Canada) 1,775 71,840 Bank of Queensland, Ltd. (Australia) 18,185 137,006 Commonwealth Bank of Australia (Australia) 943 47,018 JPMorgan Chase & Co. 3,348 188,492 Natixis SA (France) 13,152 69,759 PacWest Bancorp 4,312 138,760 Swedbank AB Class A (Sweden) 5,397 108,847 Wells Fargo & Co. 1,718 80,609 Beverages (5.3%) Anheuser-Busch InBev SA/NV (Belgium) 1,523 170,629 Coca-Cola Co. (The) 4,018 173,296 Coca-Cola Enterprises, Inc. 2,685 130,249 Dr. Pepper Snapple Group, Inc. 1,763 161,367 PepsiCo, Inc. 1,718 168,055 Biotechnology (1.3%) AbbVie, Inc. 3,614 197,361 Capital markets (1.9%) AllianceBernstein Holding LP 5,395 106,713 Carlyle Group LP (The) 4,112 63,448 KKR & Co. LP 9,294 119,335 Chemicals (1.3%) BASF SE (Germany) 692 45,235 Dow Chemical Co. (The) 2,394 116,372 OCI Partners LP 5,264 34,479 Commercial services and supplies (0.2%) Edenred (France) 1,775 31,139 Communications equipment (1.3%) Cisco Systems, Inc. 3,614 94,615 Telefonaktiebolaget LM Ericsson (Sweden) 11,234 103,450 Construction and engineering (0.5%) ACS Actividades de Construccion y Servicios SA (Spain) 2,831 73,048 Diversified financial services (0.5%) Challenger, Ltd. (Australia) 15,492 83,205 Diversified telecommunication services (5.0%) AT&T, Inc. 4,155 153,527 BCE, Inc. (Canada) 3,386 146,251 CenturyLink, Inc. 1,657 50,688 Nippon Telegraph & Telephone Corp. (NTT) (Japan) 2,600 111,268 Spark New Zealand, Ltd. (New Zealand) 55,863 126,738 Verizon Communications, Inc. 3,334 169,134 Electric utilities (3.5%) Duke Energy Corp. 1,078 80,074 Exelon Corp. 5,582 175,777 FirstEnergy Corp. 2,343 78,420 NextEra Energy, Inc. 966 108,984 SSE PLC (United Kingdom) 4,825 92,387 Electronic equipment, instruments, and components (0.5%) Synnex Technology International Corp. (Taiwan) 79,000 80,147 Energy equipment and services (0.3%) Aker Solutions ASA 144A (Norway) 8,162 24,143 Transocean, Ltd. (Switzerland) 3,392 29,325 Food and staples retail (0.4%) Wesfarmers, Ltd. (Australia) 2,256 62,748 Food products (3.9%) Kraft Heinz Co. (The) 511 39,357 Nestle SA (Switzerland) 2,901 203,196 Orkla ASA (Norway) 20,475 168,861 Pinnacle Foods, Inc. 4,165 179,886 Hotels, restaurants, and leisure (2.0%) McDonald's Corp. 395 46,290 OPAP SA (Greece) 11,648 77,152 SJM Holdings, Ltd. (Hong Kong) 55,000 33,628 TUI AG (Germany) 9,967 147,634 Household durables (1.3%) Persimmon PLC (United Kingdom) 6,490 196,129 Household products (1.5%) Kimberly-Clark Corp. 1,721 224,246 Independent power and renewable electricity producers (0.9%) Abengoa Yield PLC (Spain) (S) 4,734 79,389 NextEra Energy Partners LP 2,438 63,242 Industrial conglomerates (1.7%) General Electric Co. 4,397 128,129 Siemens AG (Germany) 1,433 133,072 Insurance (2.9%) Admiral Group PLC (United Kingdom) 3,359 80,527 Allianz SE (Germany) 709 105,708 Delta Lloyd NV (Netherlands) 6,575 40,711 SCOR SE (France) 2,264 79,200 Zurich Insurance Group AG (Switzerland) 621 131,191 Media (1.4%) Comcast Corp. Class A 2,593 149,694 RTL Group SA (Belgium) 692 57,949 Vivendi SA (France) 592 12,284 Multi-utilities (1.8%) Ameren Corp. 1,931 90,660 Veolia Environnement SA (France) 8,381 189,880 Multiline retail (0.4%) Myer Holdings, Ltd. (Australia) 76,992 63,504 Oil, gas, and consumable fuels (9.5%) Chevron Corp. 1,477 123,241 ENI SpA (Italy) 5,113 71,518 Exxon Mobil Corp. 5,416 434,094 Gaztransport Et Technigaz SA (France) 3,063 94,113 MPLX LP 1,754 45,499 Plains All American Pipeline LP 2,255 48,302 Royal Dutch Shell PLC Class A (United Kingdom) 8,312 189,170 Scorpio Tankers, Inc. 31,292 194,636 Total SA (France) 5,806 260,135 Personal products (0.6%) Asaleo Care, Ltd. (Australia) 75,851 93,153 Pharmaceuticals (9.9%) AstraZeneca PLC (United Kingdom) 4,071 230,953 Bristol-Myers Squibb Co. 2,470 152,967 Eli Lilly & Co. 3,318 238,896 GlaxoSmithKline PLC (United Kingdom) 6,220 120,784 Johnson & Johnson 1,753 184,433 Merck & Co., Inc. 1,750 87,868 Pfizer, Inc. 8,272 245,430 Sanofi (France) 1,422 112,519 Takeda Pharmaceutical Co., Ltd. (Japan) 2,700 128,081 Real estate investment trusts (REITs) (6.0%) Blackstone Mortgage Trust, Inc. Class A 2,900 71,746 Boston Properties, Inc. 1,073 122,472 CYS Investments, Inc. 4,763 37,342 Equity Lifestyle Properties, Inc. 2,040 143,126 Federal Realty Investment Trust 944 139,769 Gaming and Leisure Properties, Inc. 4,834 126,602 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 3,873 68,204 Japan Hotel REIT Investment Corp (Japan) 134 116,726 MFA Financial, Inc. 5,540 37,727 Ventas, Inc. 1,019 56,728 Real estate management and development (0.8%) Nexity (France) 2,626 120,618 Semiconductors and semiconductor equipment (2.8%) Intel Corp. 8,356 247,254 Maxim Integrated Products, Inc. 3,329 112,720 Texas Instruments, Inc. 1,283 68,025 Software (2.1%) Microsoft Corp. 6,344 322,783 Specialty retail (0.9%) Gap, Inc. (The) 4,888 135,153 Technology hardware, storage, and peripherals (3.6%) Apple, Inc. 589 56,950 Canon, Inc. (Japan) 1,900 53,072 Casetek Holdings, Ltd. (Taiwan) 38,000 205,564 Lenovo Group, Ltd. (China) 188,000 157,623 Neopost SA (France) 1,186 25,056 Seagate Technology PLC 1,610 50,490 Tobacco (5.8%) Altria Group, Inc. 3,699 227,747 British American Tobacco PLC (United Kingdom) 2,680 145,882 Japan Tobacco, Inc. (Japan) 3,900 154,606 Philip Morris International, Inc. 3,933 358,021 Trading companies and distributors (1.7%) ITOCHU Corp. (Japan) 3,900 45,770 Marubeni Corp. (Japan) 13,900 69,380 Mitsui & Co., Ltd. (Japan) 9,400 107,997 Rexel SA (France) 2,768 33,673 Wireless telecommunication services (1.0%) Vodafone Group PLC (United Kingdom) 49,238 149,709 Total common stocks (cost $15,263,732) WARRANTS (0.7%) (a) Expiration date Strike Price Warrants Value Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 $0.00 39,200 $109,148 Total warrants (cost $147,449) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 2,247 $69,306 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 171 17,399 Total convertible preferred stocks (cost $128,254) SHORT-TERM INVESTMENTS (3.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) 69,300 $69,300 Putnam Short Term Investment Fund 0.41% (AFF) 465,012 465,012 Total short-term investments (cost $534,312) TOTAL INVESTMENTS Total investments (cost $16,073,747) (b) FORWARD CURRENCY CONTRACTS at 2/29/16 (aggregate face value $2,869,383) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Buy 4/20/16 $212,132 $206,441 $5,691 Hong Kong Dollar Buy 5/18/16 149,826 149,801 25 Japanese Yen Buy 5/18/16 269,233 248,508 20,725 Citibank, N.A. Danish Krone Buy 3/16/16 99,770 97,736 2,034 Japanese Yen Buy 5/18/16 85,583 79,755 5,828 Credit Suisse International New Zealand Dollar Sell 4/20/16 111,298 113,419 2,121 Swedish Krona Sell 3/16/16 51,756 51,098 (658) Deutsche Bank AG British Pound Sell 3/16/16 255,136 276,399 21,263 Euro Sell 3/16/16 464,149 454,315 (9,834) Goldman Sachs International Australian Dollar Sell 4/20/16 190,930 191,677 747 HSBC Bank USA, National Association Canadian Dollar Buy 4/20/16 88,253 85,894 2,359 Euro Sell 3/16/16 64,208 64,191 (17) JPMorgan Chase Bank N.A. British Pound Buy 3/16/16 49,830 52,066 (2,236) Canadian Dollar Sell 4/20/16 43,905 40,742 (3,163) Japanese Yen Sell 5/18/16 38,570 38,414 (156) Norwegian Krone Sell 3/16/16 128,513 129,192 679 Singapore Dollar Buy 5/18/16 101,645 100,294 1,351 Swiss Franc Buy 3/16/16 78,267 76,356 1,911 State Street Bank and Trust Co. Australian Dollar Buy 4/20/16 70,077 70,322 (245) Euro Buy 3/16/16 128,634 132,287 (3,653) Israeli Shekel Buy 4/20/16 27,251 27,120 131 Japanese Yen Buy 5/18/16 51,475 47,982 3,493 Norwegian Krone Sell 3/16/16 22,991 23,113 122 Swiss Franc Buy 3/16/16 90,293 88,085 2,208 WestPac Banking Corp. Japanese Yen Sell 5/18/16 25,943 24,176 (1,767) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $15,300,056. (b) The aggregate identified cost on a tax basis is $16,110,989, resulting in gross unrealized appreciation and depreciation of $1,326,800 and $2,234,251, respectively, or net unrealized depreciation of $907,451. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $963,589 $620,428 $1,119,005 $655 $465,012 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $69,300, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $70,434. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,805 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 56.2% United Kingdom 8.8 France 6.8 Japan 6.5 Germany 3.5 Australia 3.2 Switzerland 2.4 Taiwan 1.9 China 1.8 Belgium 1.5 Canada 1.4 Sweden 1.4 Norway 1.3 Spain 1.0 New Zealand 0.8 Greece 0.5 Italy 0.5 Netherlands 0.3 Hong Kong 0.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,381 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $416,513 $768,166 $— Consumer staples 1,662,224 999,075 — Energy 845,772 668,404 — Financials 1,572,913 1,120,516 — Health care 1,106,955 592,337 — Industrials 340,855 739,680 — Information technology 952,837 624,912 — Materials 150,851 45,235 — Telecommunication services 519,600 387,715 — Utilities 676,546 282,267 — Total common stocks — Convertible preferred stocks — 86,705 — Warrants — 109,148 — Short-term investments 465,012 69,300 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $48,959 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $70,688 $21,729 Equity contracts 109,148 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts# $26,441 $7,862 $2,121 $21,263 $747 $2,359 $3,941 $5,954 $— $70,688 Total Assets $26,441 $7,862 $2,121 $21,263 $747 $2,359 $3,941 $5,954 $— $70,688 Liabilities: Forward currency contracts# $— $— $658 $9,834 $— $17 $5,555 $3,898 $1,767 $21,729 Total Liabilities $— $— $658 $9,834 $— $17 $5,555 $3,898 $1,767 $21,729 Total Financial and Derivative Net Assets $26,441 $7,862 $1,463 $11,429 $747 $2,342 $(1,614) $2,056 $(1,767) $48,959 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— Net amount $26,441 $7,862 $1,463 $11,429 $747 $2,342 $(1,614) $2,056 $(1,767) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 28, 2016
